Simmons, C. J.
1. An indictment' which charged that the accused “did unlawfully keep, maintain, employ and carry on a certain scheme and device for the hazarding of money or other valuable thing, said scheme and device being called and known as a nickel-in-the-slot machine,” was legally sufficient without specifying the manner in which the machine was operated.
2. Where it appeared from the evidence that the accused kept and maintained a machine so contrived that if one dropped a nickel in a slot therein he would either lose the nickel or win fifteen cents, and that the object and purpose of the accused in keeping and maintaining the machine was to win money in this manner, he was guilty of violating section 4549(h) of the code; and the court did not err in so charging the jury.
3. Such a machine cannot he lawfully treated as one kept “for amusement only,” nor' was the keeping and maintaining of it properly indictable under section 4538 of the code, as amended by the act of 1885 (Acts 1884-5, p. 59), which relates to the keeping of gaming houses or rooms where other persons than the proprietor “come together and play for money or any other valuable thing” at a game of cards or “other game or device for the hazarding of money or other thing of value.”
•4. The evidence demanded a verdict of guilty on the second count, ■ and there was no error at the trial. Judgment affirmed.
William R. Lealcen, for plaintiff in error.
W. W. Fraser, solicitor-general, contra.